DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Response to Amendment
The amendment filed 03/17/2022 has been entered.  Claims 1-21 are pending for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US Pub. 2010/0262911) hereinafter Kaplan in view of Watkins et al. (US Pub 2011/0243397) hereinafter Watkins.


Regarding claim 1, Kaplan teaches, a system, comprising: 
a memory (Kaplan; memory 944; paragraph 91); and 
a processor (Kaplan; processor 922; paragraph 91) that, when executing computer executable instructions stored in the memory, is configured to:
generate a user interface that includes a thumbnail representing a plurality of media content items, wherein the thumbnail has a dynamic portion including a plurality of images that are each associated with one of the plurality of media content items (Kaplan; as shown in figure 1, actuation of snapshot icon 166 results as shown in figure 2, display user interface with video images associated with video footage; paragraph 37) and wherein the dynamic portion is configured to present at least one of the plurality of images in a fixed window while changing  between one of the plurality of images in response to receiving one or more user interactions with the user interface (Kaplan; as shown in figure 2, image display in first display area (fix area) and second area 220 and third area 230 displaying dynamic portions; paragraph 39).
Kaplan does not teach expressly, 
detect a shift in the user interface that results in a change in position of the thumbnail about the user graphical user interface; and 
in response to detecting the shift in the user interface, replace an image from the plurality of images from being presented in the fixed window of the dynamic portion of the thumbnail with another image from the plurality of images.
However Watkins teaches,
detect a shift in the user interface that results in a change in position of the thumbnail about the user graphical user interface (Watkins; as shown in figure 6C, user interacts with directional (scroll) user interface indicators 325  and film strip images 315 scroll additional digital images (as user interface area 315 change position of filmstrip digital images, new digital images display in the user interface); paragraph 77, further, "digital image" or "digital image file", as used herein, refers to any digital image file, such as a digital still image or a digital video file; paragraph 55); and 
in response to detecting the shift in the user interface (Watkins; as shown in figure 6C, user interacts with directional (scroll) user interface indicators 325  and film strip images 315 scroll additional digital images (as user interface area 315 change position of filmstrip digital images, new digital images display in the user interface); paragraph 77), replace an image from the plurality of images from being presented in the fixed window of the dynamic portion of the thumbnail with another image from the plurality of images (Watkins; as user select the digital image 315, display a magnified form 320 (main screen area) (as film strip digital images changes, the new selected images selected and display in main screen area); paragraph 77).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Watkins’s technique of during scroll of video filmstrip frames, the main browser window displaying the selected frame by a selection to modify displaying the plural frames of video footage of Kaplan. The motivation for doing so would have to reduced amount of time to find exact position of the video when synchronize frame display on the fixed window for improved interaction with video images.

Regarding claim 2, Kaplan and Watkins teaches all of the claim 1. Kaplan further disclose,
wherein the thumbnail also has a static portion including an image associated with a media content item of the plurality of media content items (Kaplan; user clicks on or select one of the preview image (from second or third display area), the selected image will be display in first display area (fix area); paragraph 47) and wherein the processor is further configured to inhibit the image associated with the static portion of the thumbnail from changing while changing the image from the plurality of images to the another image from the plurality of images associated with the dynamic portion of the thumbnail (Kaplan; When the video is playing, the preview images in the second and third display areas are initially grayed out and this prevent changing images in main display area and also, user is not interacting to select images to replace images in main display area; paragraph 41).

Regarding claim 3, Kaplan and Watkins teaches all of the claim 1. Kaplan further teach,
wherein the dynamic portion is configured to change between one of the plurality of images in response to a change in position of the thumbnail in the user interface (Kaplan; user select the preview image from second or third area to display in first display area (fix area) then sequential set of images repopulate which subsequent to the selected preview image; paragraph 47), wherein the image from the plurality of images is changed toApplication No.: 16/200,142Attorney Docket No.: 0715150.383-US3 the another image from the plurality of images associated with the dynamic portion of the thumbnail in response to detecting navigation in the user interface that has changed the position of the thumbnail within the user interface (Kaplan; as user select the preview image from second or third area to display in first display area (fix area) then sequential set of images repopulate which subsequent to the selected preview image (as preview image selected, the another image would be populated in preview image); paragraph 47)

Regarding claim 4, Kaplan and Watkins teaches all of the claim 1. Kaplan further teach,
wherein the dynamic portion comprises a fixed display area and wherein the image in the dynamic portion is configured to move from a first position to a second position within the fixed display area in response to the change in position of the thumbnail in the user interface (Kaplan; as user select the preview image from second or third area to display in first display area (fix area) then sequential set of images repopulate which subsequent to the selected preview image (as preview image selected in that position, another image would be populated in preview image); paragraph 47).

Regarding claim 5, Kaplan and Watkins teaches all of the claim 1. Kaplan further teach,
wherein the image is configured to move from a first position to a second position within a fixed display area at a different rate of movement than a rate of movement associated with the change in position of the thumbnail in the user interface (Kaplan; “the repopulation of the preview images will be in an animated fashion, rolling backward and forward in time for the previous and subsequent frames, respectively in various embodiments of the present invention. When a user clicks on either arrows 224 or 234, the frames displayed will rewind or advance by the predetermined number of frames (e.g., 12) and the new preview images will be displayed with a representation of movement either backward or forward in time”; paragraph 80)

Regarding claim 6, Kaplan and Watkins teaches all of the claim 1. Kaplan further teach,
wherein the dynamic portion comprises a fixed display area, wherein the plurality of images respectively representative of the plurality of media content items are configured to scroll across the fixed display area in response to the change in position of the thumbnail in the user interface (Kaplan; “the repopulation of the preview images will be in an animated fashion, rolling backward and forward in time for the previous and subsequent frames, respectively in various embodiments of the present invention. When a user clicks on either arrows 224 or 234, the frames displayed will rewind or advance by the predetermined number of frames (e.g., 12) and the new preview images will be displayed with a representation of movement either backward or forward in time”; paragraph 80)

Regarding claim 7, Kaplan and Watkins teaches all of the claim 1. Kaplan further teach,
wherein the dynamic portion is configured to change between one of the plurality of images in response to a particular period of time elapsing (Kaplan; “clicking and dragging the scroll box 258, also referred to as a tab or a thumb, a user is able to move forward and backward in time along the length of the video footage”; paragraph 45)

Claims 8 is method claim that corresponding to the system claim 1 above. Therefore claim 8 as rejected for the same reason as claim 1 above.

Claims 9-14: they are method claims that corresponding to the system of claims 2-7 above.  Therefore they are rejected for the same reason as claims 2-7 above

Claim 15 is non-transitory computer-readable medium claim that corresponding to the system claim 1 above. Therefore claim us rejected for the same reason as claim 1 above.

Claims 16-21: they are non-transitory computer-readable medium claims that corresponding to the system of claims 2-7 above.  Therefore they are rejected for the same reason as claims 2-7 above



Response to Arguments

In the remarks, pages 9, Foote does not disclose or suggest the amended feature of "detect[ing] a shift in the user interface that results in a change in position of the thumbnail about the user graphical user interface." as amended in claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Duhault et al. (US 6,456,334 B2) teaches first image 440 is selected from the images 491-499 and first image is added to the plurality of video images and user scroll through images to select image. ([col 6 line 29-41; fig. 4). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARMANAND D PATEL/           Examiner, Art Unit 2143


/BEAU D SPRATT/Primary Examiner, Art Unit 2143